Title: To Benjamin Franklin from John Paul Jones, 3 October 1779
From: Jones, John Paul
To: Franklin, Benjamin


This letter is of considerable historiographical interest because it forms the basis for most subsequent accounts of Jones’s cruise and his battle with H.M.S. Serapis. Central to these accounts is the premise here expounded by Jones that the Bonhomme Richard had to overcome the fire not only of his British opponent, but also that of the American frigate Alliance. Captain Pierre Landais of the Alliance argued in contrast that the Alliance came to the aid of the Bonhomme Richard and played a major role in the capture of the Serapis. Landais’ account of the battle is generally corroborated by the captain of the third ship participating in the battle, Denis-Nicolas Cottineau de Kerloguen, of the frigate Pallas. To give Landais a chance to rebut Jones’s charges Franklin held a hearing at Passy on November 15 and 24, but adjourned it because no other participant in the battle could be present to cross-examine him.
  
Honoured and dear Sir
On board the Ship of WarSerapis at Anchor without the TexelOctr. 3d. 1779.
When I had the honour of writing to you on the 11th. August Previous to my departure from the Road of Groa I had before me the most flattering prospect of rendering essential service to the common Cause of France & America. I had a full confidence in the Voluntary inclination & ability of every Captain under my Command to assist and support me in my duty with Cheerful Unremitting Emulation—and I was persuaded that every one of them would persue Glory in preference to Interest. Whether I was or was not deceived will best appear by a simple relation of circumstances.— The little Squadron under my command consisting of the Bon home Richard of 40 Guns the Alliance of 36 Guns the Pallas of 32 Guns the Serf of 18 Guns & the Vengeance of 12 Guns Join’d by two Privateers the Monsieur & the Grandvelle Sailed from the Isle of Groa at Day Break on the 14th. of August the same day we spoke with a large Convoy bound from the Southward to Brest on the 18th. we took a large Ship belonging to Holland laden chiefly with Brandy and Wine that had been destined from Barcelona for Dunkirk and taken eight days before by an English Privateer— The Captain of the Privateer Monsieur took out of this Prize such Articles as he pleased in the Night and the next day being astern of the Squadron & to windward he actually wrote Orders in his proper Name and sent away the Prize under one of his own Officers— This however I superceeded by sending her for L’Orient under my Orders in the character of Commander in Chief— The evening of the Day following the Monsieur Seperated from the Squadron— On the 20th. we saw and Chased a large Ship but could not come up with her She being to Windward— On the 21st we saw and Chased another Ship that was also to Windward and thereby Eluded our pursuit the Same afternoon we took a Brigantine Called the May Flower laden with Butter & Salt Provision bound from Limerick in Ireland for London; this Vessel I Immediately expedited for L’Orient. On the 23 we saw Cape Clear and the S. West Part of Ireland that Afternoon it being Calm I sent some Armed Boats to take a Brigantine that appeared in the N.W. Quarter—soon after in the evening it became necessary to have a Boat a Head of the Ship to Tow as the Helm could not prevent her from laying across the Tide of Flood which would have driven us into a deep and dangerous Bay Situated between the Rocks on the south called the Skillicks [Skelligs] and on the North called the Blaskets— The Ships Boats being absent I sent my own Barge a head to tow the Ship— The Boats took the Brigantine She being called the Fortune and Bound with a Cargo of Oil Blubber & Staves from Newfoundland for Bristol— This Vessel I Ordered to proceed immediately for Nants or St. Malo.— Soon after Sunset the Villains who Towed the Ship cut the tow Rope and Decamped with my Barge.— Sundry Shot were fir’d to bring them too without effect— In the mean time the Master of the Bon homme Richard without Orders Manned one of the Ships Boats & with 4 Soldiers pursued the Barge in Order to stop the deserters— The Evening was then Clear & Serene—but the Zeal of that Officer Mr. Cutting Lunt induc’d him to pursue too far, and a Fog which came on soon afterwards Prevented the Boat from Rejoyning the Ship altho I caused Signal Guns to be frequently fired— the Fog & Calm continued the next day till towards the Evening— In the Afternoon Captain Landais came on board the Bonhomme Richard and behaved towards me with great disrespect Affirming in the most indelicate language and manner that I had lost my Boats and People thro’ imprudence in sending Boats to take a Prize— He persisted in his reproaches tho’ he was assured by Messieurs De Wybert & Chamillard that the Barge was actually Towing the Ship at the time of the Elopement and had not been sent in pursuit of the Prize— He was affronted because I would not the Day before Suffer him to Chase without my Orders and to approach the dangerous Shore I have already mentioned, where he was an entire Stranger and where there was not a Sufficient wind to govern a Ship— He told me that he was the only American in the Squadron and was determined to follow his own Opinion in Chasing when and where he thought proper and in every other matter that concerned the Service— and that if I continued in that Situation three days longer the Squadron would be Taken &c, By the advice of Captain Cottineau and with the free consent and Approbation of M. De Verage I sent the Serf in to Reconnoitre the Coast and endeavour to take up the Boats and People the next day while the Squadron stood off and on in the S.W. Quarter in the best Possible Situation to intercept the Enemies Merchant Ships whether outward or Homeward Bound.— The Cerf had on board a Pilot well acquainted with the Coast and was Ordered to Join me again before Night,— I approached the Shore in the Afternoon but the Serf did not appear— This induced me to stand off again in the Night in order to return and be rejoyned by the Serf the Next Day—but to my great concern and disappointment tho’ I ranged the Coast along and hoisted our private Signal neither the Boats nor the Serf Joined me— The evening of that day the 26th. brought with it Stormy Weather with an appearance of a Severe Gale from the South West Yet I must declare I did not follow my own Judgment but was led by the assertion which had fallen from Captain Landais when I in the evening made a Signal for to steer to the Northward and leave that Station, which I wished to have Occupied at least a Week longer— The Gale increased in the Night with the thick Weather— To prevent seperation I carried a Toplight and fired a Gun every Quarter of an hour; I carried also a Very moderate Sail and the Course had been clearly Pointed out by a Signal before Night. Yet with all this precaution I found myself accompanied only by the Brigantine Vengeance in the Morning—the Grand Velle having remained astern with a Prize as I have since understood the Tiller of the Pallas broke after MidNight in which disenabled her from keeping up—but no apology has yet been made in behalf of the Alliance.—On the 31st we saw the Flannin Islands Situated near the Lewises on the N.W. Coast of Scotland and the next morning off Cape Wrath we gave Chase to a Ship to Windward at the same time two Ships appearing in the N.W. Quarter which proved to be the Alliance and a Prize Ship which She had taken bound as I Understood from Liverpool for Jamaica.—The Ship which I chased brought too at Noon— She proved to be the Union Letter of Mark bound from London for Quebec with a Cargo of Naval Stores on Account of Government, Adapted for the Service of the British Armed Vessels on the Lakes. The Public dispatches were lost as the Alliance very imprudently hoisted American Colours tho’ English Colours were then Flying on board the Bon homme Richard.— Captain Landais sent a small Boat to ask whither I would Man the Ship or he should—as in the latter Case he would suffer no Boat nor Person from the Bon homme Richard to go near the Prize.— Ridiculous as this appeared to me I yielded to it for the sake of Peace and received the Prisoners on board the Bon homme Richard while the Prize was manned from the Alliance.— In the Afternoon another Sail appeared and I immediately made the Signal for the Alliance to Chase—but instead of Obeying He wore and laid the Ships Head the other way; The next morning I made a Signal to speak with the Alliance to which no attention was shewn— I then made Sail with the Ships in Company for the second Rendezvous which was not far distant and where I fully expected to be Join’d by the Pallas and the Serf— The 2d. of Sepr. we saw a Sail at Day break and gave Chase— That Ship proved to be the Pallas and had met with no Success while seperated from the Bon homme Richard— On the 3d. the Vengeance brought too a small Irish Brigantine bound homewards from Norway.
The same evening I sent the Vengeance in the N.E. Quarter to bring up the two Prize Ships that appeared to me to bee too near the Islands of Schetland— while with the Alliance & Pallas I endeavoured to Weather Fair Isle and to get into my second Rendezvous where I directed the Vengeance to Join me with the three Prizes. The Next Morning having weathered Fair Isle and not seeing the Vengeance nor the Prizes—I spoke the Alliance and ordered her to Steer to the Northward and bring them up to the Rendezvous. On the morning the 5th the Alliance appeared again and had brought too 2 very Small Coasting Sloops in Ballast but without having Attended properly to My Orders of Yesterday.— The Vengeance Joined me soon after And informed me that in consequence of Captain Landais Orders to the Commanders of the two Prize Ships they had refused to follow him to the Rendezvous. I am to this moment Ignorant what Orders these Men received from Capt. Landais— nor Know I by Virture of what Authority he ventured to give his Orders to Prizes in my Presence and without either my Knowledge or Approbation. Captain Ricot further informed me that he had Burnt the Prize Brigantine because that Vessel Proved leaky and I was sorry to understand afterwards that the Vessel was Irish Property the Cargo was the Property of the Subjects of Norway—
In the evening I sent for all the Captains to come on board the Bon homme Richard to consult on future Plans of Opperation. Captains Cottineau & Ricot Obeyed me, but Captain Landais Obstinately refused and after sending me Various uncivil Messages wrote me a very extraordinary letter in Answer to a written Order which I had sent him on finding that he had trifled with my Verbal Orders—
The next day a Pilot Boat came on board from Shetland by which Means I received such advices as induced me to change a Plan which I otherwise meant to have Pursued, And as the Serf did not appear at my second Rendezvous I determined to steer towards the 3d. in hopes of meeting her there— In the Afternoon a Gale of Wind came on which continued four Days without intermission. In the 2d. Night of that Gale the Alliance with her 2 little Prizes Again seperated from the Bon homme Richard—
I had now with me only the Pallas and Vengeance Yet I did not abandon the hopes of performing some Essential service— The Winds continued contrary so that we did not see the Land ’till the Evening of the 13th when the Hills of Chevot [Cheviot] in the S.E. of Scotland appeared— The Next day We Chased Sundry Vessels and took a Ship & a Brigantine both from the Firth of Edinborough laden with Coal Knowing that there lay at Anchor in leith Roads an Armed Ship of 20 Guns with two or three fine Cutters— I formed an Expedition against Leith which I purposed to lay under a large Contribution or otherwise to reduce it to Ashes— Had I been alone the Wind being favourable I would have proceeded directly up the Firth and must have Succeeded as they lay there in a State of perfect indolence and security which would have Prov’d their Ruin. Unfortunately for me the Pallas and Vengeance were both at a considerable Distance in the Offing they having Chased to the Southward— This Obliged me to Steer out of the Firth again to meet them— The Captains of the Pallas and Vengeance being come on board the Bon homme Richard I communicated to them my Project—to which many difficulties and Objections were made by them— at last however they appeared to think better of the design after I had assured them that I hoped to raise a Contribution of 200,000 Pounds Sterling on Leith, and that there was no Battery of Cannon there to oppose our landing.— So much time however was unavoidably spent in Pointed Remarks and Sage Deliberation that Night that the Wind became contrary in the Morning—We continued Working to windward up the Firth without being able to reach the Road of Leith till on the Morning of the 17th. when being almost within Cannon Shot of the Town having every thing in readiness for a Descent; a very severe Gale of Wind came on and being directly contrary Obliged us to bear away after having in Vain endeavoured for some time to withstand Its Violence the Gale was so severe that one of the Prizes that had been taken the 14th. sunk to the Bottom the Crew being with difficulty saved— As the alarm had by this time reached Leith by means of a Cutter that had watched our motions that Morning,— & as the Wind continued contrary (tho’ more moderate in the evening) I thought it impossible to pursue the Enterprize with a good prospect of success especially as Edinborough where there is always a Number of Troops is only a Mile distant from Leith; therefore I gave up the Project— on the 19th. having taken a Sloop and a Brigantine in Ballast with a Sloop laden with Building Timber— I Proposed another Project to Mr. Cottineau which would have been highly Honorable tho’ not Profitable many difficulties were made and our Situation was represented as being the most Perulous the Enemy he said would send against us a superiour Force and that if I Obstinately continued on the Coast of England two days longer we should all be Taken.
The Vengeance having Chased Along Shore to the Southward Capt. Cottineau said he would follow her with the Prizes as I was unable to make much Sail having that day been Obliged to strike the Main Topmast to repair its damages and as I afterwards Understood he told M. De Chamillard that unless I Joined them the next Day both the Pallas & the Vengeance would leave that Coast.— I had thoughts of attempting the Enterprize alone after the Pallas had made Sail to Join the Vengeance— I am persuaded even now that I should have succeeded And to the honour of my Young Officers I found them as ardently disposed to the Business as I could desire. Nothing prevented me from pursuing my design but the reproach that would have been cast upon my Character as a Man of prudence had the Enterprize miscarried— It would have been said was he not forewarned by Captain Cottineau & Others—
I made Sail along Shore to the Southward and next Morning took a Coasting Sloop in Ballast which with another that I had taken the Night before I Ordered to be sunk.— In the Evening I again met with the Pallas and the Vengeance off Whitby— Captain Cottineau told me he had sunk the Brigantine and ransomed the Sloop Laden with Building Timber that had been Taken the Day before— I had told Captain Cottineau the day before that I had no Authority to Ransom Prizes— On the 21st. We saw and Chased Two Sail off Flambrough Head— The Pallas Chased in the N E Quarter while the Bon home Richard followed by the Vengeance Chased in the S.W.— The one I Chased a Brigantine Collier in Ballast belonging to Scarborough was soon Taken and sunk immediately Afterwards— As a Fleet then appeared to the Southward this was so late in the Day that I could not come up with the Fleet before night at length however I got so near one of them as to force her to run ashore between Flamborough Head and the Spurn— soon after I Took another a Brigantine from Holland belonging to Sunderland and at Day light the Next Morning seeing a Fleet Steering towards me from the Spurn I immagined them to be a Convoy bound from London for Leith which had been for some time expected—one of them had a Pendant Hoisted and appeared to be a Ship of Force— They had not however Courage to come on but kept back all except the one which seemed to be Armed and that one Also kept to Windward very near the Land and on the Edge of Dangerous Shoals where I could not with safety Approach— This induced me to make a Signal for a Pilot and soon afterwards two Pilot Boats came off— They informed me that the Ship that wore a Pendant was an Armed Merchantman And that a Kings Frigate lay there in sight at Anchor within the Humber waiting to take under Convoy a number of Merchant Ships bound to the Northward. The Pilots imagined the Bon homme Richard to be an English Ship of War and consequently communicated to me the Private Signal which they had been required to make— I endeavoured by this means to decoy the Ships out of the Port, but the wind then changing and with the Tide becoming Unfavourable for them; the deception had not the desired Effect; and they wisely put back.— The entrance of the Humber is exceedingly difficult and Dangerous— And as the Pallas was not in sight I thought it imprudent to remain off the Entrance—therefore Steered out again to Join the Pallas off Flamborough Head. In the Night We saw and Chased two Ships untill 3 OClock in the Morning When being at a very small distance from them I made the Private Signal of Reconnoisance which I had given to each Captain before I Sailed from Groa— One half of the Answer only was returned— In this Position both sides lay too till day light When the Ships proved to be the Alliance & the Pallas— On the Morning of that day the 23d. the Brig from Holland not being in sight We Chased a Brigantine that appeared Laying too to Windward— About Noon We saw and Chased a large Ship that appeared coming round Flamborough head from the Northward and at the same time I Manned and Armed one of the Pilots Boats to send in Pursuit of the Brigantine which now appeared to be the Vessel that I had forced ashore— Soon after this a Fleet of 41 Sail appeared off Flamborough Head bearing NNE. This induced me to Abandon the Single Ship which had then Anchored in Burlington Bay; I also called back the Pilot Boat and hoisted a Signal for a general Chase.
When the Fleet discovered us bearing down all the Merchant Ships Crowded Sail towards the Shore. The Two Ships of War that Protected the Fleet at the same time Steered from the Land and made the disposition for Battle— In approaching the Enemy I crowded every Possible Sail and made the Signal for the line of Battle to which the Alliance shewed no Attention. Earnest as I was for the Action I could not reach the Commodores Ship untill Seven in the Evening being then within Pistol Shot when He hailed the Bon homme Richard. We answered him by Firing a Whole Broadside— The Battle being thus begun was continued with Unremitting Fury—Every method was Practiced on both sides to gain an Advantage and Rake each other— And I must confess that the Enemies Ship being much more Manageable than the Bon homme Richard gained thereby several times an advantagious Situation in spite of my best endeavours to prevent it— As I had to deal with an Enemy of greatly Superiour Force I was under the necessity of closing with him to Prevent the Advantage Which he had over me in Point of Manoeuvre— It was my intention to lay the Bon homme Richard athwart the Enemies Bow but as that Opperation required great dexterity in the Management of both Sails and Helm And some of our Braces being Shot away it did not exactly succeed to my wish.
The Enemies Bowsprit however came over the Bon homme Richards Poop by— the Mizen Mast and I made both Ships fast together in that Situation which by the Action the Wind on the Enemies Sails forced her Stern close to the Bon home Richards Bow so that the Ships lay square alongside of each Other the Yards being all entangled and the Cannon of each Ship touching the Opponents Side when this Position took Place it was Eight OClock Previous to which the Bonhomme Richard had received sundry Eighteen Pound Shot below the Water and leaked very much.
My Battery of 12 Pounders on which I had Placed my Chief dependance being Commanded by Lieut. Dale and Col. Wybert and Manned Principally with American Seamen & French Volunteers; was entirely Silenced and Abandoned—as to the Six old 18 Pounders that formed the Battery of the lower Gun Deck they did no service whatever except firing Eight Shot in all— Two out of them Burst at the first Fire and Killed almost all the Men who were stationed to Manage them.
Before this time too Col. Chamillard who Commanded a Party of 20 Soldiers on the Poop had Abandoned that Station after having lost some of his Men.
I had now only two Pieces of Cannon (9 Pounders) on the Quarter Deck that were not Silenced and not one of the heavier Cannon was fired during the remainder of the Action—The Purser Mr. Mease who Commanded the Guns on the Quarter Deck being dangerously Wounded in the head I was Obliged to fill his Place & with great difficulty Rallied a few Men and shifted to get over one of the lee Quarter Deck Guns so that We afterwards played three Pieces of Nine pounders upon the Enemy The Tops alone seconded the Fire of this little Battery and held out Bravely during the Whole Action especially the Main Top where Lieutenant Stack Commanded. I directed the Fire of one of the three Cannon against the Main Mast with double Headed Shot while the other two were Exceedingly well served with Grape & Canister Shot to Silence the Enemies Musquetry and Clear her Decks which was at last effected the Enemy were as I have since Understood on the Instant of Calling out for Quarters—When the Cowardice or Treachery of three of my Under Officers induced them to call to the Enemy— The English Commodore Asked me if I Demanded Quarters And I having Answered him in the most determined Negative They renewed the Battle with redoubled Fury— They were unable to stand the Deck but the Fire of their Cannon especially the lower Battery which was entirely form’d of 18 Pounders was incessant.— Both Ships were set on Fire in Various Places And the scene was dreadful beyond the reach of Language— To account for the Timidity of my Three under Officers, I mean the Gunner the Carpenter and the Master at Arms—I must observe that the two First were slightly Wounded And as the Ship had received Various Shot under Water And one of the Pumps being shot away the Carpenter expressed his Fears that she would Sink and the other two concluded that she was Sinking which Occasioned the Gunner to run aft on the Poop without my Knowledge to strike the Colours— Fortunately for me a Cannon ball had done that before by carrying away the Ensign Staff— He was therefore reduced to the Necessity of sinking, as he Supposed, or of Calling for Quarters and he prefered the Latter— All this time the Bon homme Richard had sustained the Action alone And the Enemy tho’ much Superior in Force would have been very glad to have got Clear as Appears by their own Acknowledgments and by their having let go an Anchor the Instant that I laid them on Board by which means they would have escaped had I not made them well fast to the Bonhomme Richard; at last, at half past Nine O’Clock the Alliance appeared & I now thought the Battle at an End but to my Utter Astonishment he discharged a Broadside full into the Stern of the Bon homme Richard— We Called to him for Gods sake to forbear Firing into the Bon homme Richard— Yet he passed along the Off Side of the Ship and Continued Firing—There was no Possibility of his Mistaking the Enemy’s Ship for the Bon homme Richard there being the most essential difference in their appearance & construction—besides it was then full Moon light, And the Sides of the Bon homme Richard were all Black while the Side of the Prize were Yellow—Yet for the greater security I shewed the Signal of our Reconnoissance by putting out Three Lanthorns, One at the head Another at the Stern and the third in the Middle in a Horrizontal line— Every Tongue cried that He was Firing into the wrong Ship but nothing availed. He passed round firing into the Bon homme Richard’s Head, Stern, & Broadside and by one of his Vollies Killed Agreeable to Report several of my best Men and Mortally Wounded an Officer on The Fore Castle only. My Situation was really deplorable the Bon homme Richard received Various Shots under Water from the Alliance the leak gained on the Pumps and the Fire increased Much on board both Ships— Some Officers Persuaded me to Strike of whose Courage and good sense I entertain an High Opinion.— My Treacherous Master at Arms let loose all my Prisoners without my Knowledge and my Prospect became Gloomy Indeed— I would not however give up the Point—The Enemy’s Main Mast began to shake, Their Firing decreased Fast Our’s rather increased And the British Colours were Struck at half an hour Past Ten O’Clock— This Prize proved to be the British Ship of War the Serapis a New Ship of 44 Guns built on their most approved Construction with two Compleat Batteries one of them of 18 Pounders and Commanded by the Brave Commodore Richard Pearson.— I had yet two Enemies to encounter with far more formidable than the Britons I mean fire and Water. The Serapis was attacked only by the first but the Bon homme Richard was Assailed by both— There was five Feet of Water in the Hold and tho’ it was Moderate from the Explosition of so Much Gun Powder Yet three Pumps that remained could with difficulty only Keep the Water from gaining— The Fire broke out in Various Parts of the Ship in spite of all the Water that could be thrown in to quench it and at length broke out as low as the Powder Magazine and within a few Inches of the Powder— In that Dilema I took out the Powder upon Deck ready to be thrown overboard at the last extremity and it was Ten O’Clock the next Day the 24th before the Fire was entirely Extinguished. With respect to the Situation of the Bonhomme Richard The Rudder was cut almost entirely off; the Stern Frame & Transoms Were almost entirely Cut away And the Timbers by the lower Deck especially from the Main Mast towards the Stern being greatly decayed with Age were Mangled beyond my Power of description and A Person must have been an Eye Witness to form a Just Idea of the tremendous Scenes of Carnage Wreck and Ruin which every where appeared— Humanity cannot but recoil from the Prospect of such finished Horror and lament that War should be capable of producing Such fatal Consequences.
After the Carpenters as well as Captain Cottineau and other Men of sense had well examined & Surveyed the Ship which was not Finished before five in Evening I found every Person to be convinced that it was Impossible to Keep the Bon homme Richard Afloat So as to reach a Port if the Wind should increase it being then only a very Moderate Breeze— I had but little time to remove My Wounded which now became Unavoidable and which was effected in the Course of the Night and Next Morning— I was determined to Keep the Bon homme Richard Afloat and if possible to bring her into Port For that purpose the first Lieutenant of the Pallas continued on board with a Party of Men to Attend the Pumps with Boats in waiting ready to take them on board in Case the Water Should gain on them too Fast; The Wind Augmented in the Night and the next Day on the 25th. So that it was impossible to prevent the Good Old Ship from Sinking—They did not abandon her ’till after Nine OClock— The Water was then up to the lower Deck and a little after Ten I saw with inexpressible Grief the last Glimpse of the Bonhomme Richard— No lives were lost with the Ship—but it was impossible to save the Stores of any Sort Whatever— I lost even the best Part of my Cloaths Books and Papers and several of my Officers lost all their Cloaths and Effects.
Having thus endeavoured to give a Clear and Simple relation of the Circumstances and events that have attended the little Armament Under my Command I shall freely submit My Conduct therein to the Cencure of my Superiours and the impartial Public— I beg leave however to Observe that the Force that was put under my Command Was far from being well Composed And as the great Majority of the Actors in it have appeared bent on the pursuit of Interest only; I am exceedingly Sorry that they and I have at all been concerned.
I am in the Highest degree sensible of the Singular Attentions which I have experienced from the Court of France; which I shall remember with Perfect Gratitude Untill the end of my Life— And will always endeavour to Merit while I can consistent with my Honor continue in the Public Service.— I must speak plainly; as I have always been honored with the full confidence of Congress, And as I had also Flattered myself with enjoying in some Measure the Confidence of the Court of France; I could not but be Astonished at the Conduct of M. De Chaumont When in the Moment of my departure from Groa he produced a Paper (a Concordat) for me to Sign in common with Officers Whom I had Commissioned but a few days before.— Had that Paper or even a less dishonourable one been proposed to me at the begining I would have rejected it with Just Contempt, and the Word “Deplacement” Among Others should have been Unnecessary— I cannot however even now suppose that he was Authorized by the Court to make such a bargin with me— Nor can I suppose that the Minister of the Marine Meant that M. De Chaumont should consider me merely as a Colleague with the Commanders of the other Ships And communicated to them not only all he Knew but all he thought respecting our desination and opperations— M. De Chaumont has made me Various Reproaches on account of the Expence of the Bon homme Richard wherewith I cannot think I have been Justly chargeable— M. De Chamillard can attest that the Bon homme Richard was at last far from being well fitted or Armed for War— If any Person or Persons who have been charged with the Expence of that Armament have Acted Wrong the fault must not be laid to my Charge.
I had not the Authority to Superintend that Armament and the Persons who had authority were so far from giving me what I thought necessary that M. De Chaumont even refused among other things to allow me Irons to secure Prisoners of War.
In short while my Life remains If I have any Capacity to render good & Acceptible Services to the Common Cause no Man will step forth with greater Cheerfulness and Alacrity than myself— But I am not made to be dishonoured nor can I accept of the half Confidence of any Man living; of Course I cannot consistent with my Honour and a Prospect of success Undertake Future Expeditions Unless when the Object and distination is communicated to me alone and to no other Person in the Marine line.— In cases where Troops are Embarked a like confidence is due alone to their Commander in Chief— On no other condition will I even under take the Chief Command of a Private Expedition and where I do not command in Chief I have no desire to be in the Secret.
Captain Cottineau Engaged the Countess of Scarborough and took her after an Hours Action While the Bon homme Richard engaged the Serapis— The Countess of Scarborough is an Armed Ship of 20 Six Pounders and was Commanded by a King’s Officer—
In the Action the Countess of Scarborough and the Serapis were at a considerable distance asunder and the Alliance as I am Informed Fired into the Pallas & Killed some Men. If it should be asked why the Convoy was Suffered to escape I must answer that I was myself in no Condition to pursue; And that none of the rest shewed any inclination not even M. Ricot who had held off at a distance to Windward during the whole Action; and withheld by Force the Pilot Boat with my Lieutenant and Fifteen Men.— The Alliance too was in a State to pursue the Fleet not having had a Single Man Wounded or a Single Shot fired at her from the Serapis and only three that did Execution from the Countess of Scarborough at such a distance that One Stuck in the Side and the other two Just touched and then dropped into the Water— The Alliance Killed one Man Only on board the Serapis— As Captain Cottineau charged himself with Manning and Securing the Prisoners of the Countess of Scarborough— I think the Escape of the Baltic Fleet cannot so well be charged to his account.
I should have mentioned that the Main Mast and Mizen Top Mast of the Serapis fell Over Board soon after the Captain had come onboard the Bonhomme Richard.
Uppon the whole the Captain of the Alliance has behaved so very ill in every respect that I must Complain loudly of his Conduct— He pretends that he is authorized to act independant of my Command— I have been taught the contrary; but supposing it to be so his Conduct has been base and unpardonable. M. De Chamillard will explain the Particulars.—Either Captain Landais or myself is highly Criminal and one or the other must be Punished.
I forbear to take any steps with him Untill I have the advice and Approbation of your Excellency. I have been advised by all the Officers of the Squadron to put Landais under Arest but as I have postponed it so long I will bear with him a little longer Untill the return of my Express.
We this Day Anchored here having since the Action been tossed to and fro by contrary Winds— I wished to have gained the Road of Dunkirk on account of our Prisoners but was over Ruled by the Majority of my Colleagues.
I shall hasten up to Amsterdam and there If I meet with no Orders for my Goverment I will take the Advice of the French Ambassador. It is my present intention to have the Countess of Scarborough ready to Transport the Prisoners from hence to Dunkirk Unless it should be found more Expedient to deliver them to the English Ambassador taking his Obligation to send to Dunkirk &c. Immediately an equal Number of Americans. I am under Strong apprehensions that our Object here will fail and that thro’ the Imprudence of M. De Chaumont Who has communicated every thing he Knew or thought on the Matter to Persons who cannot help talking of it at a full Table— This is the way he Keeps State secrets. Tho’ he never mentioned the Affair to me. I am ever with the Highest Sentiments of grateful Esteem and Respect. Honoured and dear Sir Your very Obliged Friend & very Humble Servant
Jno P Jones
(Copy)Excellency Benj. Franklin Esq. &c. &c. &c.
  
Addressed: For His Excellency / The President of the Congress / in / Congress.
Notation: Copy Capt J P. Jones letter to Doctr Franklin Octr 3. 1779 Accot. of his cruize & capture of Seraphis
